Matter of Patrice Promise Nevaeh H.W. (Marcia M.) (2022 NY Slip Op 01264)





Matter of Patrice Promise Nevaeh H.W. (Marcia M.)


2022 NY Slip Op 01264


Decided on February 24, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 24, 2022

Before: Acosta, P.J., Renwick, Webber, Kern, Friedman, JJ. 


Docket No. B-259-262/15, O-07185/19 Appeal No. 15466-15466A Case No. 2021-01937, 2022-02266 

[*1]In the Matter of Patrice Promise Nevaeh H.W., and Others, Children Under Eighteen Years of Age, etc., Marcia M., Also Known as Marcia M.W., Respondent-Appellant, The Children's Aid Society, Petitioner-Respondent.


Larry S. Bachner, New York, for appellant.
James M. Abramson, New York, for Children's Aid Society, respondent.
Bruce A. Young, Brooklyn, attorney for the child Patrice H.W.
Carol Kahn, New York, attorney for the child Natalie H.W.
Kenneth M. Tuccillo, Hastings on Hudson, attorney for the child Anthony S.W.
Aleza Ross, Patchogue, attorney for the child Amya S.W.

Orders of fact-finding and disposition, Family Court, Bronx County (Ashley Black, J.), entered on or about April 26, 2021, incorporating and bringing up for review fact-finding orders, same court (Gilbert Taylor, J.), entered on or about December 18, 2019 and February 28, 2020, which found, respectively and to the extent appealable, that respondent-appellant mother permanently neglected the child Patrice and violated suspended judgments as to the other three children, and which, after a dispositional hearing, terminated respondent-appellant's parental rights to the children and committed their guardianship and custody to petitioner The Children's Aid Society and to the Commissioner of Social Services for purposes of adoption, held in abeyance, counsel for respondent-appellant is relieved, briefs filed by counsel stricken, and Randall S. Carmel appointed as new counsel for respondent-appellant to perfect the appeal for the September 2022 Term of this Court.
The circumstances presented require the appointment of new counsel for respondent-appellant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: February 24, 2022